                                  1 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  2 Adam R. Ellis, Esq.
                                    Nevada Bar No. 14514
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  4 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  5 Fax: (702) 567-1568
                                    Email: jwf@h2law.com
                                  6 Email: are@h2law.com

                                  7 Attorneys for Defendants
                                    Lunchboxwax Holdings, LLC
                                  8 Lunchbox Franchise, LLC, and
                                    Rocketbox Ltd.
                                  9
                                                             UNITED STATES DISTRICT COURT
                                 10                               DISTRICT OF NEVADA
HOWARD & HOWARD ATTORNEYS PLLC




                                 11   AESTHETICA LLC, a Nevada limited                   Case No. 2:17-cv-01045-JCM-GWF
                                      liability company,
                                 12                                                     STIPULATION FOR EXTENSION OF
                                                     Plaintiff/Counterdefendant,         TIME FOR DEFENDANTS TO FILE
                                 13   v.                                                    AND SERVE RESPONSE TO
                                                                                        PLAINTIFF’S MOTION FOR LEAVE
                                 14   LUNCHBOXWAX HOLDINGS, LLC, a                         TO FILE SECOND AMENDED
                                      Delaware limited liability company;                         COMPLAINT
                                 15   LUNCHBOXWAX FRANCHISE, LLC, an
                                      Idaho limited liability company; and                         (First Request)
                                 16   ROCKETBOX LTD., a Nevada limited
                                      liability company,
                                 17
                                                     Defendants/Counterclaimants.
                                 18

                                 19          Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and LR IA 6-1, Plaintiff

                                 20 Aesthetica LLC (“Plaintiff”), on the one hand, and Defendants Lunchboxwax Holdings, LLC,

                                 21 Lunchboxwax Franchise, LLC, and Rocketbox Ltd., on the other hand (“Defendants”), hereby

                                 22 agree and stipulate, as follows:

                                 23          1.     Plaintiff filed its Motion for Leave to File Second Amended Complaint on June

                                 24 21, 2019 (ECF No. 62) (hereinafter the “Motion”);

                                 25          2.     Defendants retained the undersigned as their new lead counsel on or about June

                                 26 28, 2019;

                                 27          3.     On June 28, 2019, Defendants’ counsel emailed Plaintiff’s counsel requesting a

                                 28 two week extension of time to respond to the Motion, from July 5, 2019 up to and through July

                                                                                    1
                                  1 19, 2019;

                                  2            4.       Plaintiff’s counsel granted the request; and

                                  3            5.       Because Defendants have only recently retained new lead counsel, good cause

                                  4 exists for extending the response date to the Motion from July 5, 2019 up to and through July 19,

                                  5 2019.

                                  6            IT IS SO AGREED AND STIPULATED:

                                  7    By: /s/ Jonathan W. Fountain                          By: /s/ John L. Kreiger
                                       Jonathan W. Fountain, Esq.                            John L. Krieger, Esq.
                                  8    Nevada Bar No. 10351                                  Nevada Bar No. 6023
                                       Adam R. Ellis, Esq.                                   Steven A. Caloiaro, Esq.
                                  9
                                       Nevada Bar No. 14514                                  Nevada Bar No. 12344
                                 10    HOWARD & HOWARD ATTORNEYS PLLC                        DICKINSON WRIGHT PLLC
HOWARD & HOWARD ATTORNEYS PLLC




                                       3800 Howard Hughes Pkwy., Suite 1000                  8363 W. Sunset Road, Suite 200
                                 11    Las Vegas, NV 89169                                   Las Vegas, NV 89113
                                       Tel. (702) 257-1483                                   Tel. (702) 550-4400
                                 12    Fax: (702) 567-1568                                   Fax: (844) 670-6009
                                       Email: jwf@h2law.com                                  Email: jlkrieger@dickinson-wright.com
                                 13    Email: are@h2law.com                                  Email: scaloiaro@dickinson-wright.com
                                 14    Attorneys for Defendants                              Attorneys for Plaintiff
                                       Lunchboxwax Holdings, LLC                             Aesthetica LLC
                                 15    Lunchbox Franchise, LLC, and
                                       Rocketbox Ltd.
                                 16

                                 17

                                 18                                                   IT IS SO ORDERED:
                                 19

                                 20
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                 21

                                 22                                                   DATED:       July 2, 2019

                                 23   4846-5515-4587, v. 1


                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                         2
